Title: To George Washington from Lund Washington, 19 August 1778
From: Washington, Lund
To: Washington, George


          
            Dr Sir
            Mount Vernon Augst 19th 1778.
          
          Two Posts have past and no letters from you unless they have been sent on to newcastle
            where mrs Washington directed when she left home, hers shoud go—when I was below I see Mr Hill who Askd me whether you had
            given any orders about your Estate in his Hands—his meang I suppose was, as Custis and
            he are about to part, who was to take Charge of the Estate and further said, he wishd he
            had known I was down, he woud have provided money which he had of yours, I told him to
            give it to Mrs Washington. I recieved £50 of one Wms
            who formerly lived in Norfol⟨k⟩ and Bought Flour of Newton, it was in part of £180.
          I was at your Plantation under Davenport, He told me there was 200 Barrels of Corn to
            sell which he had long expected Mr Hill wou’d have sold, but did not believe it was yet
            agreed for, the price now giveg for Corn is 30/ I advised, it to be immediately sold,
            and not keep it longer in expectation of a Higher price, He likewise said 40. Cattle fit
            for Beef  might be sold—I see the Cattle they are small, but in good
            order, they will never be larger as they are of Full age—I advised they shoud be
            immediately sold for two reason, one is the price is high & they perhaps can
            never be disposed of to better Advantage, the Other that the Destemper is in the
            Neighbourhood all round the Plantation & may by some means or other get there
            & destroy the whole Stock. Davenport says he Uses every precaution to prevent
            its getg Among your Stock he never suffers either his to go out or any other to come on
            the place—He has about 40 that decended from Custis’s Bull, 3 of which he has turn’d out
            for Bulls they are more than years old, & very likely he keeps them seperate
            from the Stock, & puts his Cows that are Bullg to them, he haveg Killd [h]is old
            Bulls that he might immediately get into the English Breed. Never was there more rain of
            a Summer than this we have more wet Days than Fair, No such thing as plowg, nor is it in
            the power of people to keep their corn Fields in proper order for sewg Wheat, with Hoes,
            for the grass can only be stinted in it is growth, to kill it is impossible Frequently
            we have with the rain Violent winds which Break the Corn off below the Ear, which is
            totally lost, & most of it Blown down in such a manner that it will be
            impossible to plow in wheat before the Fodder is got—for set it up right one day,
            & it is down the next, the ground being so soft. I am determined to make Morris
            & Davy prepare for makeg Tobacco next year,
            & do not mean to make Morris sew more than 40. Acres of Land in wheat, so very
            wet is the mill swamp that I fear I shall not be able to sew the ground I had prepared,
            and which was in very fine order before Harvest, in Timothy, I meant within this month
            to have given it two good workgs by which I expected to have destroyd all roots
            &c.—but if the weather keeps on as it now is raing every Day that cannot be
            done, the ground I sewed last Fall is well taken with Timothy but there are many Briers
            & Bushes come up in it, we are now cleang it, of all such growth—As yet I have
            no other worckmen but Lanphier & his man nor
            can I get a Possitive promise of any some there are who say they will come if Possible
            soon, I have made a mill for the purpose of pressg Corn stalks, and am putg up Kettles
            to Boil the juice in, this Day I expect to have all ready & shall begin to
            morrow about makeg Mollasses—our Family are pretty well as is all other things with
            us—am Dr Sir your affectionate Servt &c.
          
            Lund Washington
          
          
            Old Billy Harding wants to Rent part of the Land you Bought of Mercer on
              four mile Run & desired me to ask you to Rent it.
          
        